DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
In response to the Amendment filed on August 2nd, 2022, claims 1, 2, and 13 have been amended. Claims 1-20 are currently pending.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  The claim amendments in claims 1 and 13 recite “provide wagering units…on the one or more electronic machines”. The rest of the claim uses the term “electronic game machines”. For consistency, only one term should be used.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
Claims 1-12 are drawn to a system (machine).
Claims 13-20 are drawn to a method (process).
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter.

Step 2A: 
However, under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract idea of certain methods of organizing human activity.

Let us begin by considering the requirements of each independent claim: 
Thus, let us take Claim 1 as exemplary: 

1.	A system for simulating a gaming tournament with a quasi-tournament, the system including:
a central processor connected to one or more electronic game machines capable of providing at least one game, the central processor configured to:
initiate the quasi-tournament on each of the one or more electronic game machines (certain methods of organizing human activity: a gaming operator can initiate a tournament);
receive value from one or more human users to enter the quasi-tournament (certain methods of organizing human activity: a gaming operator collecting an entry fee (i.e. wagering));
provide wagering units to the one or more human users responsive to receive of the value from the one or more human users for use in playing the at least one game on the one or more electronic machines (certain methods of organizing human activity: each player can receive a fixed number of credits/chips according to the tournament rules (i.e. each player starts with $500 in chips in a blackjack tournament); also can be considered the fundamental economic principle of wagering);
receive an input from each of the one or more electronic game machines corresponding to an outcome of one or more games played on the one or more electronic game machines by the one or more human users (certain methods of organizing human activity: receiving player inputs according to the tournament rules (i.e. receiving player inputs for wagers or game actions such as hitting, doubling down, etc.)); 
determine one or more winners of the quasi-tournament from the one or more human users based upon the outcome of the one or more games played by the one or more human users on the one or more electronic game machines indicated by the input from each of the one or more electronic game machines (certain methods of organizing human activity: a gaming operator operating a gaming tournament and determining who wins);
wherein the one or more human users select, as input, after a game is initiated and wagering units received from the one or more human users, from one of at least two different potentially winning actions at a single stage in at least one of the one or more games played by the one or more human users (certain methods of organizing human activity: a player can select between “stand” and “hit” in a blackjack game, both of which could be a winning action in a blackjack game); and
wherein the system is operative to provide a human user winning the quasi-tournament with a payout from one or more prize pots upon winning the quasi-tournament (certain methods of organizing human activity: a gaming operator can pay out a prize to a winner).

Under broadest reasonable interpretation, independent claims 1 and 13 cover the performance of certain methods of organizing human activity, aside from the reference to a generic computer or computer components (e.g. a central processor, electronic game machines).
The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, the abstract idea is not integrated into a practical application. Claims 1 and 13 recite the additional elements of a central processor and one or more electronic game machines. The central processor and one or more electronic game machines are recited at a high level of generality (i.e. as generic devices performing generic computer functions like processing and displaying data) and do not add any meaningful limitation to the abstract idea because they amount to simply invoking machinery as a tool to perform an existing process in their ordinary capacity (i.e. processing and displaying). In other words, the claims invoke the central processor and one or more electronic game machines merely as tools to execute the abstract idea. 

Step 2B: 
Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concepts, i.e. significantly more. Independent claims 1 and 13 do not include additional elements, when considered individually and in combination, that amount to significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the central processor and one or more electronic game machines are recited at a high level of generality (i.e. as generic devices performing generic functions like processing and displaying data) and simply amount to mere tools to execute the abstract idea or simply implementing the abstract idea on a computer. The additional elements that were considered insignificant extra solution activity have been re-analyzed and do not amount to anything more than what is well-understood, routine and conventional. Specifically:
process[ing] data is well understood, routine, and conventional [MPEP 2106.05(d)3]
store[ing] data is well understood, routine, and conventional [MPEP 21060.05(d)4]
display[ing] data is well understood, routine, and conventional [MPEP 2106.05(d)5]
the combination of these additional elements is also well-known, routine, and conventional: process[ing] data, store[ing] data, display[ing] data [MPEP 2106.05(d) and MPEP 2106.07(a)6]

The combination of additional elements adds nothing that is not already present when considered separately. Therefore, the claims recite an abstract idea without significantly more.

Dependent claims
Claims 2-12 and 14-20 inherit the same abstract idea as claims 1 and 13.
Claims 2-12 and 14-20 recite similar additional providing, displaying, receiving, allowing, entering, and various generic component (storage device, magnetic card reader) limitations that, under their BRI, fall within the certain methods of organizing human activity grouping(s) of abstract ideas and/or are additional elements that are generically recited, and do not add any meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and merely using a computer/device as a tool to perform an abstract idea and do not amount to anything more than what is well-understood, routine and conventional, as would flow naturally from the similar recitations discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 9, 10, 13, and 15-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldberg et al. (US 5,823,879) in view of Toompere (US 2010/0210362 A1).
Regarding claims 1 and 13, Goldberg discloses a system for simulating a gaming tournament with a quasi-tournament, the system including:
a central processor connected to one or more electronic game machines capable of providing at least one game, the central processor configured to: 
initiate the quasi-tournament on each of the one or more electronic game machines (see col. 17, lines 15-18, the blackjack driver 26 requests confirmation from the wager accounting module 30 that the player can commence with a new blackjack game in the current tournament);
provide wagering units to the one or more human users for use in playing the at least one game on the one or more electronic game machines (see col. 3, lines 30-33, In such tournaments each entrant has a fixed initial number of points that can be wagered in a pre-established number of tournament blackjack games to be played);
receive an input from each of the one or more electronic game machines corresponding to an outcome of one or more games played on the one or more electronic game machines by one or more human users (see col. 19, lines 3-7, the blackjack hand evaluator 46 for evaluating the blackjack game hands so that the blackjack hand evaluator can activate the wager accounting module 30 to update the player's account (according to the results of the blackjack game) in the database system 28);
determine one or more winners of the quasi-tournament from the one or more human users based upon the outcome of the one or more games played by the one or more human users on the one or more electronic game machines indicated by the input from each of the one or more electronic game machines (see col. 3, lines 28-34, Additionally, there are blackjack tournaments having tournament entrants that compete against each other for tournament prizes. In such tournaments each entrant has a fixed initial number of points that can be wagered in a pre-established number of tournament blackjack games to be played. Accordingly, the player having the highest number of points at the end of the tournament wins the tournament);
wherein the one or more human users select, as input, after a game is initiated and wagering units received from the one or more human users, from one of at least two different potentially winning actions at a single stage in at least one of the one or more games played by the one or more human users (see col. 10, lines 34-52, the player can hit or stand in a hand for a blackjack game; also see col. 3, lines 30-33, In such tournaments each entrant has a fixed initial number of points that can be wagered in a pre-established number of tournament blackjack games to be played); and
wherein the system is operative to provide a human user winning the quasi-tournament with a payout from one or more prize pots upon winning the quasi-tournament (see col. 15, lines 28-38, Note that prizes may be awarded to tournament winners as incentive to play in such blackjack tournaments).
However, Goldberg does not explicitly disclose receiving value from one or more human users to enter the quasi-tournament and providing wagering units to the one or more human users responsive to receipt of the value from the one or more human users.
Toompere teaches a method for multiplayer elimination tournaments where a player can enter a tournament upon providing an entry fee (value) where the player receives tournament credits (wagering units) to be wagered in the tournament (see par. [0006], In order to participate in the tournament, each player may log on to a gaming server and pay a tournament entry fee; also see par. [0040], At the start of the tournament, each participating player is preferably provided with an identical quantity of points (e.g., tournament credit), which may be used to determine the ultimate winner(s) of the tournament. The points are “play money” that the players use to make wagers in the tournament). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and tournament of Goldberg to include an entry fee as taught by Toompere so that players can win a prize or award based on tournament entry fees (see Toompere, par. [0007]).

Regarding claim 3, Goldberg discloses wherein each of the one or more electronic game machines includes (i) a display device for displaying indicia representative of a game state, (ii) a means for receiving an input from the one or more human users in response to a display of indicia representing the game state, and (iii) a magnetic card reader (see fig. 2 and col. 9, lines 49-67, In FIG. 2, an embodiment of a gaming station 18 is illustrated. The gaming station 18 includes a player input area 204 wherein a player may press touch-sensitive portions of a thin film laminated with blackjack player operations and requests. Immediately above the player input area is a player output display area 208 for displaying blackjack gaming information related to the player. Optionally, each gaming station 18 may include a player identification card reader 216 so that a blackjack player may identify him/herself at a gaming station 18 by swiping a magnetic identification portion of a player identification card (not shown) through the card slot 220 thereby allowing the card reader 216 to transmit the player's encoded identification upon his/her card to the blackjack game controller 14).

Regarding claim 4, Goldberg discloses wherein the one or more electronic game machines each include a storage device for storing a game algorithm; and a processor operative with the storage device to implement the game algorithm and operative with the display device to display the indicia representative of the game state and to receive the input of the at least two different potentially winning actions (see fig. 2 and col. 9, lines 49-67, discusses various embodiments of a gaming station which would include well known components such as a processor, memory, and game software).

Regarding claim 5, Goldberg discloses wherein the displayed indicia are visual representation of playing cards (see col. 7, lines 21-23, Accordingly, each gaming station 18, as will be discussed with reference to FIG. 2 below, includes a display for displaying both the dealer's cards and the player's cards).

Regarding claim 9, Goldberg discloses a data interface between each of the one or more electronic game machines and the central processor whereby the outcome of the games played by the one or more human users are transmitted to the central processor (see col. 9, lines 40-48, Subsequently, this evaluator outputs win/loss/tie results to the gaming stations 18 via the blackjack driver 26 and the gaming station interface 22. Further, the blackjack hand evaluator 46 also outputs win/loss/tie results along with the identity of the player playing each hand to the wager accounting module 30 so that wager credits and debits for each player's account may be updated according to the last or most recent blackjack game results).

Regarding claim 10, Goldberg discloses wherein each of the one or more electronic game machines further comprises a means for receiving value from the one or more human users (see col. 10, lines 50-51, The "BET" button 248 allows the player to request that a bet or wager be entered during a blackjack game).

Regarding claim 15, Goldberg discloses displaying, by an electronic display of the one or more electronic game machines, indicia to the one or more human users representative of a game state (see fig. 2 and col. 9, lines 49-67, In FIG. 2, an embodiment of a gaming station 18 is illustrated. The gaming station 18 includes a player input area 204 wherein a player may press touch-sensitive portions of a thin film laminated with blackjack player operations and requests. Immediately above the player input area is a player output display area 208 for displaying blackjack gaming information related to the player); and
automatically transmitting from the one or more electronic game machines to the central processor the outcomes of the games played by the one or more human users of the one or more electronic game machines (see col. 9, lines 40-48, Subsequently, this evaluator outputs win/loss/tie results to the gaming stations 18 via the blackjack driver 26 and the gaming station interface 22. Further, the blackjack hand evaluator 46 also outputs win/loss/tie results along with the identity of the player playing each hand to the wager accounting module 30 so that wager credits and debits for each player's account may be updated according to the last or most recent blackjack game results).

Regarding claim 16, Goldberg discloses wherein each of the one or more electronic game machines include a storage device for storing a game algorithm and a processor operative with the storage device to implement the game algorithm and operative with an electronic display to display indicia representative of a game state, the method further comprising receiving, by one of the one or more electronic game machines, input from one of the one or more human users; and executing the game algorithm with the processor to determine a response to the input of the one of the one or more human users (see fig. 2 and col. 9, lines 49-67, discusses various embodiments of a gaming station which would include well known components such as a processor, memory, and game software).

Regarding claim 17, Goldberg discloses changing the displayed indicia to show the response to the input of the one of the one or more human users whereby the game state is changed (see col. 19, lines 20-28, Alternatively, if in step 532 it is determined that the player's request is for a new card representation for the player, then in step 568 the blackjack driver 26 activates the blackjack player evaluator 34 for obtaining a new blackjack game configuration for the current blackjack game, wherein the new game configuration includes the most recently output card representation from the card generator module 38 as the next card representation for the player's hand(s)).

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldberg et al. (US 5,823,879) in view of Toompere (US 2010/0210362 A1) and further in view of Crowder, Jr. et al. (US 7,004,837 B1).
Regarding claim 6, the combination of Goldberg and Toompere discloses the system as discussed above. However, the combination of Goldberg and Toompere does not explicitly disclose wherein the magnetic card reader comprises a stored value card reader whereby value may be transferred from and to a stored value card by one of the one or more electronic game machines.
Crowder, Jr. teaches a cashless gaming apparatus including a magnetic card reader wherein the magnetic card reader comprises a stored value card reader whereby value may be transferred from and to a stored value card by one of the one or more electronic game machines (see col. 7, lines 35-41, One of many benefits of this arrangement is that the SMIB 28 may elect to transfer money onto a machine from a smart card, a system account, etc. The SMIB 28 reads the smart card, player account, etc. and the balance is $25. The SMIB 28 may display the balance and prompt the player to add $20 on the machine 10). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the system of Goldberg and Toompere with the stored value card of Crowder, Jr. in order to offer players the ability to pay in a form other than cash (see Crowder, Jr., col. 1, lines 30-31).

Claims 7 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldberg et al. (US 5,823,879) in view of Toompere (US 2010/0210362 A1) and further in view of Baerlocher et al. (US 2007/0293293 A1).
Regarding claims 7 and 19, the combination of Goldberg and Toompere discloses the system as discussed above. However, the combination of Goldberg and Toompere does not explicitly disclose wherein the central processor is further configured to interface with the magnetic card reader to maintain and update a player position for a magnetic card associated with one of the one or more human users.
Baerlocher teaches a server based gaming system including a magnetic card reader wherein the central processor is further configured to interface with the magnetic card reader to maintain and update a player position for a magnetic card associated with one of the one or more human users (see par. [0176], In different embodiments, the gaming system works in accordance with the player tracking system to maintain data about players including, but not limited to: the player’s player tracking ranking, tournament information, etc). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the system of Goldberg and Toompere with the player tracking of Baerlocher in order to track any participating player's gaming activity at each gaming machines of the gaming system that the player plays (see Baerlocher, par. [0176]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 9, 10, 13, and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed August 2nd, 2022 have been fully considered but they are not persuasive.
Applicant has argued that the system of Claim 1 (and presumably similar claim 13) do not fall into any of the enumerate groupings of abstract ideas identified in the Revised Guidance. This is not persuasive because the claims are directed to the abstract idea of certain methods of organizing human activity. As explained above, the claim limitations involve elements of fundamental economic principles or practices (wagering) or managing interactions between people which include social activities (playing in a tournament with other players) or following rules or instructions (such as the rules set forth in a tournament game). All of these elements fall within the grouping of certain methods of organizing human activity.
Applicant has also argued that the combination of elements or limitations integrates the exception into a practical application (step 2A). This is also not persuasive because applicant has not provided any evidence beyond merely stating that Claim 1 applies or uses the judicial exceptions in a meaningful way that goes beyond generally linking the judicial exceptions to a particular technological environment. As stated above, claims 1 and 13 only recite the additional elements of a central processor and electronic game machines, both of which are recited at a high level of generality and fail to provide any meaningful limitation to the abstract idea. Further, applicant argues that the claims use a unique system of controlling a quasi-tournament. However, merely claiming that a system is unique does not make it so. The examiner argues that a generic processor and electronic game machine would hardly be considered elements which would constitute a unique system of operating a tournament game. Similarly, in step 2B of the Revised Guidance, these generic elements fail to provide significantly more than the abstract idea and simply amount to implementing the abstract idea using a computer (central processor). For these reasons, the claims remain rejected in view of 35 USC 101.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        11/19/2022